The petitioner sought payment of awards to an “ unknown owner ” on damage parcels Nos. 111-117 as made in the final decree in the proceeding for acquiring title to Twenty-fifth street, from Siegel avenue to Patterson avenue, in the borough of Queens. The matter was referred to a referee. There was no hostile claim filed and the referee found that the petitioner was entitled to the award for such parcels, with interest. Under a similar state of facts payment had been ordered in a prior proceeding to the same claimant in respect to damage parcels Nos. 119 and 120, and the claimant had also been awarded surplus moneys in an action to foreclose tax liens on property traced to the same source of title. The referee found that the petitioner was entitled to the award for the parcels in question, and the order from which the appeal is taken confirmed the referee’s report and directed payment of the award to petitioner. Resettled order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ.